Title: To John Adams from Thomas Jefferson, William Stephens Smith, and Richard Peters
From: Jefferson, Thomas,Smith, William Stephens,Peters, Richard
To: Adams, John


     
      1/2 past 2— Dolly’s— [ca. 21 March 1786]
     
     
      One among our many follies
      Was calling in for Steaks at Dolly’s
      Whereby we’ve lost—& feel like Sinners
      That we have miss’d much better dinners
      Nor do we think that us ’tis hard on
      Most humbly thus to beg your pardon
      And promise that another time
      We’ll give our reason not our rhime
      So we’ve agreed—Our Nem: Con: Vote is
      That we thus early jointly—give you notice
      For as our rule is to be clever
      We hold it better late than never
     
     
      Th: Jefferson.Wm: Stephens SmithRichard Peters
     
    